Citation Nr: 1637735	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee with a history of an anterior collateral ligament tear and chondromalacia, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to June 1995. 

This matter comes to the Board of Veterans' Appeals from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A December 17, 2009, report of contact reflects the Veteran desired to file a claim for an increased rating for his left knee disability.  In the February 2010 rating decision, the RO assigned a 10 percent disability rating effective December 17, 2009.  

The December 2009 report of contact reveals that the Veteran reported that he lost his job because of his left knee disability.  Therefore, the issue of entitlement to TDIU has been raised.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In light of the above, the issues are as stated on the first page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2012 VA Form 9, the Veteran noted that he is still receiving treatment at the Orlando VA Medical Center for his left knee disability.  The AOJ should obtain treatment records from the Orlando VA Medical Center.

In that VA Form 9, the Veteran noted that a total knee replacement had been recommended.  The VA examination was done in January 2010.  Given the passage of time and the indication of a possible worsening of the left knee disability, another VA examination is warranted.

Finally, the AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided him notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the Veteran, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for his left knee disability, and obtain any identified records.  Regardless of his response, obtain any records from the Orlando VA Medical Center from December 2008 to the present.

3.  After the development above has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his degenerative joint disease of the left knee with a history of an anterior collateral ligament tear and chondromalacia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative joint disease of the left knee with a history of an anterior collateral ligament tear and chondromalacia, to include the impact on the Veteran's ability to work.  

The examiner should perform joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is not able to perform any of the aforementioned testing, he or she should indicate why such is not possible.

4.  After the development above has been completed, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




